DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Invention A (Claims 1-10) and Species I (Fig.1-3, 6-10) in the reply filed on 11/08/2021 is acknowledged.  
The traversal is on the ground(s) that the Examiner has not shown that maintaining the species in the application would be a burden or how searching would be burdensome.  
This is not found persuasive because Applicant has not provided evidence or identified such evidence now of record showing the species to be obvious variants nor clearly admitted on the record that this is the case, the conclusion is made that Applicant considers the species to be patentably distinct.  Thus, in addition to reading and understanding all of the various features of the species presented it would, indeed, be a serious burden upon the examiner to search for the added features and apply any found additional relevant prior art to each of the species presented.  Furthermore, the examiner disagrees with Applicant's allegation that the search for each species would be substantially the same.  Clearly, in the examiner's view, the species carry substantially more features that could be claimed, and which therefore would require 
Consequently, Applicant’s arguments in traverse notwithstanding, the examiner maintains the restriction requirement to be proper and hereby makes the restriction final.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 (Species II) and 11-14 (Invention B) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/15/2019 and 7/06/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “open bottom portion” “first/second accommodation space” (Claim 1) and “an internal space” (Claim 4) must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 8 is objected to because of the following informalities:  the limitation “cooling outlet” should be rewritten as: “cooling water outlet.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 9,515,361 B2).
[Claim 1] Regarding Claim 1, Harada discloses: An apparatus of cooling a battery (See, e.g., Fig.1-13), the apparatus comprising: a battery module (See, e.g., Fig.1-13, 100) including: a module housing (See, e.g., Fig.1-13, 41+17+41+etc.) having 
[Claim 2] Regarding Claim 2, Harada discloses: wherein the module housing includes a module housing top plate (See, e.g., Fig.1-13, 41) and module housing sidewalls (See, e.g., Fig.1-13, 17), and wherein the first accommodation space is configured for accommodating the plurality of battery cells in the module housing top plate and the module housing sidewalls (See, e.g., Fig.1-13).
[Claim 4] Regarding Claim 4, Harada discloses: wherein the lower housing includes a top panel (See, e.g., Fig.1-13, 6) and sidewall members (See, e.g., Fig.1-13, 7) mounted on a top surface of the top panel (See, e.g., Fig.1-13) along peripheral 
[Claim 5] Regarding Claim 5, Harada discloses: wherein the heat-conductive filler is mounted between the bottom surfaces of the plurality of battery cells and the top panel of the lower housing (See, e.g., Fig.1-13, 18).
[Claim 6] Regarding Claim 6, Harada discloses: wherein the cooling unit includes a cooling channel (See, e.g., Fig.1-13, 2) located between the top panel and the bottom panel of the lower housing (See, e.g., Fig.1-13), the cooling channel allowing cooling water to flow therethrough to cool the battery module (See, e.g., Fig.1-13).
[Claim 7] Regarding Claim 7, Harada discloses: wherein the cooling channel mounted in the cooling unit is in contact with a bottom surface of the top panel so that closed sections are formed by the bottom surface of the top panel, forming a path along which the cooling water flows (See, e.g., Fig.1-13).
[Claim 8] Regarding Claim 8, Harada discloses: wherein the lower housing further includes a cooling water inlet (See, e.g., Fig.1-13, 4), through which the cooling water is introduced into the cooling channel of the cooling unit (See, e.g., Fig.1-13), and a cooling outlet (See, e.g., Fig.1-13, 5), through which the cooling water is discharged after having circulated through the cooling channel (See, e.g., Fig.1-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada and further in view of Heichal et al. (US 7,993,155 B2).
[Claim 9] Regarding Claim 9, Harada fails to explicitly teach: wherein the sidewall members of the lower housing are formed with a plurality of coupling holes by which the lower housing is attached to the bottom portion of the vehicle floor and a plurality of guide pins configured for guiding attachment of the lower housing to the bottom portion of the vehicle floor, and wherein the bottom portion of the vehicle floor is formed with a plurality of coupling holes in positions corresponding to positions of the plurality of coupling holes in the sidewall members and guide holes in positions corresponding to positions of the guide pins on the sidewall members.
However, Heichal teaches a similar vehicle battery apparatus (See, e.g., Heichal: Fig.1-31, 504) which includes coupling holes (See, e.g., Heichal: Fig.1-31, 
Heichal teaches that it is well known in the art of vehicle battery design to provide the battery with coupling holes/pins for guiding attachment of the vehicle battery and vehicle floor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Harada modified with the sidewall members of the lower housing formed with a plurality of coupling holes by which the lower housing is attached to the bottom portion of the vehicle floor and a plurality of guide pins configured for guiding attachment of the lower housing to the bottom portion of the vehicle floor, and wherein the bottom portion of the vehicle floor is formed with a plurality of coupling holes in positions corresponding to positions of the plurality of coupling holes in the sidewall members and guide holes in positions corresponding to positions of the guide pins on the sidewall members such as taught by Messer, for the purpose of conveniently aiding the efficient and secure connection of the battery to the vehicle during battery exchange or repair, beneficially allowing for faster connection and avoiding inadvertent misconnection of the vehicle which could result in damage to the battery or vehicle, and additionally presenting a neat and concise visual appearance. Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
[Claim 10] Regarding Claim 10, the combination of Harada in view of Heichal teaches: further including: an automatic fastening unit (See, e.g., Heichal: Fig.1-31, 1016+1018+1020+902+1000+etc.) mounted on the bottom portion of the vehicle floor to automatically attach or decouple the lower housing to or from the bottom portion of the vehicle floor (See, e.g., Heichal: Fig.1-31), wherein the lower housing further includes a connector (See, e.g., Heichal: Fig.1-31, 804) mounted in a position corresponding to a position of the automatic fastening unit to be automatically connected to or disconnected from the automatic fastening unit (See, e.g., Heichal: Fig.1-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618